UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-5682



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus

CHARLES ARTHUR LOVELESS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Chief
District Judge. (CR-95-245-A)


Submitted:   July 25, 1996                 Decided:   August 14, 1996


Before LUTTIG and MOTZ, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Roger G. Nord, Fairfax, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, Michael E. O'Hare, Special Assistant United
States Attorney, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Charles Arthur Loveless seeks to appeal his 18-month sentence

for escape, 18 U.S.C.A. § 751(a) (West Supp. 1996). Loveless, who

is HIV positive, contends that the district court erred in refusing
him a departure below the guideline range under USSG § 5K2.11,

p.s.* (avoidance of greater harm), or USSG § 5H1.4, p.s. (extrao-
rdinary physical impairment). The district court's decision not to

depart is not reviewable on appeal. United States v. Bayerle, 898

F.2d 28, 31 (4th Cir.), cert. denied, 498 U.S. 819 (1990).

        We therefore dismiss the appeal. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                           DISMISSED




    *
     United States Sentencing Commission, Guidelines Manual (Nov.
1994).

                                   2